UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7451



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ADRIAN HOWARD JACKSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Joseph F. Anderson, Jr., Chief
District Judge. (CR-98-1126-JFA)


Submitted:   November 17, 2005         Decided:     November 30, 2005


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Adrian Howard Jackson, Appellant Pro Se. Marshall Prince, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Adrian Howard Jackson appeals the district court’s order

dismissing without prejudice his motion, filed in his criminal

case, to alter or amend judgment pursuant to Fed. R. Civ. P. 59(e).

We   have    reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      See United States v. Jackson, No. CR-98-1126-JFA (D.S.C.

Sept. 8, 2005).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                   - 2 -